— Judgment of the Supreme Court, Bronx County (Bernard Jackson, J.), rendered on August 4, 1986, convicting defendant, following a jury trial, of two counts of criminal possession of a weapon in the third degree and sentencing him, as a persistent violent felony offender, to concurrent indeterminate terms of imprisonment of from 10 years to life, is unanimously modified on the law to the extent of vacating the sentence, remanding the matter for resentence, and otherwise affirmed.
Defendant contends, and the People agree, that defendant herein was improperly sentenced as a persistent violent felony offender on his conviction for criminal possession of a defaced weapon since it is not one of the offenses designated as a violent felony offense under Penal Law § 70.02. Although a sentence of 10 years to life imprisonment is within the legally permissible range for a persistent felony offender who commits a class D nonviolent felony, remand for resentence is, nonetheless, warranted. We have considered defendant’s other arguments and find them to be without merit. Concur — Kupferman, J. P., Carro, Milonas, Ellerin and Wallach, JJ.